Filed 10/22/13 In re L.A. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re L.A. et al., Persons Coming Under the                          B247507
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK94084)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.A.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court for the County of Los Angeles. Sherri
Sobel, Juvenile Court Referee. Dismissed.
         Cristina Gabrielidis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Sarah Vesecky, Deputy County Counsel, for Plaintiff and Respondent.


                                   _____________________________________
                                       SUMMARY
       J.A., the father in this dependency case, challenges the juvenile court‟s
dispositional orders under Welfare and Institutions Code section 361, subdivision (c),1
specifically the removal of the children from father‟s care and a requirement for
monitored (rather than unmonitored) visitation. During briefing of father‟s appeal, the
juvenile court removed the restriction on father‟s visitation and then placed the children
in father‟s home under the supervision of the Los Angeles County Department of
Children and Family Services. The department moved to dismiss father‟s appeal on the
ground it is moot. We agree and dismiss the appeal.
                                          FACTS
       Father is a veteran of the Afghanistan war and has two young daughters, L.A. and
J.A., born in 2008 and 2009 respectively. Father and mother were separated, but living in
the same home with their daughters. On May 1, 2012, father and mother had a violent
altercation in the children‟s presence over a laptop computer. Father “pushed the
mother‟s face to the floor, grabbed the mother‟s neck, pinned the mother down on the
floor by the mother‟s neck, and choked the mother, causing the mother to have difficulty
breathing. The mother scratched the father‟s hand,” and he released her.
       The children were crying as they witnessed the domestic violence incident, and
L.A. “was very affected and scared” about the incident. Father was arrested but mother
did not press charges. Father did not believe he committed domestic violence and said
that mother started the incident. The incident was the only domestic violence between
the parents of which anyone was aware.
       The department‟s investigation revealed both parents suffered from mental and
emotional problems. (The mother‟s mental health issues are not pertinent to father‟s
appeal.) Father had bouts of depression, and had been in military confinement for eight
months after returning from Afghanistan, during an investigation and trial of larceny



1      All statutory references are to the Welfare and Institutions Code.


                                             2
charges. While he was confined, a psychiatrist diagnosed father and he was given
medication for insomnia and anxiety.
       On June 19, 2012, the day after a team decision-making meeting with father, the
social worker told father the department would request removal of the children from both
parents, and father said, “I gave you consent yesterday to remove from me and I still give
consent for the children to be removed from [mother].” The social worker placed the
girls at the home of the maternal grandmother. Both parents were told not to visit the
children together and that visits would be monitored, and mother and father agreed.
       The children were ordered detained with maternal grandmother on June 22, 2012.
The contested jurisdictional and dispositional hearing was not completed until
January 18, 2013.
       In the seven-month interim following detention, father was “cooperative and open
to working with [the department].” He talked about his treatment while in military
confinement, and “reiterated that he had signs of PTSD [(posttraumatic stress disorder)]
and depression,” saying “I couldn‟t sleep and I was always down,” and “[i]t was
traumatizing being at war . . . .” An assessment report in August 2012 stated father
“expressed that he has mental health issues related to having witnessed the death of some
of his friends while serving in the military.” Since his return to civilian life, father felt “a
lot better,‟ but said, „I get sad because I don‟t have my daughters.” Father completed
parenting classes, enrolled in counseling, and consistently attended his counseling
sessions, in which he was “cooperative, open to talking about life issues.” The
department reported on September 27, 2012, that “there do not appear to be any limiting
mental health issues,” but father should receive a current mental health assessment “to
address his existing diagnosis of depression, [PTSD] and/or anxiety disorder,” along with
a current medication assessment.
       An October 4, 2012 report confirmed father was enrolled in a PTSD clinic, was
meeting with a psychiatrist (and would begin taking prescribed medications), and was
participating in individual counseling once a week. A November 27, 2012 report



                                               3
indicated father “expressed a desire for the children to be in his care, but was unable to
provide [the social worker] with a viable plan for the children.”
          At the hearing on January 18, 2013, father requested dismissal of both of the
jurisdictional allegations against him, and requested that the girls be placed with him.
          The juvenile court sustained the allegations in the petition, including the domestic
violence count and the count alleging father “suffers from mental and emotional
problems including a diagnosis of [PTSD] and Anxiety Disorder, which renders the
father incapable of providing the children with regular care and supervision.” The court
found by clear and convincing evidence that return of the children would create a
substantial risk of danger to their physical or emotional well-being, and removed the
children from physical custody of the parents.
          Father filed a timely appeal from the court‟s jurisdictional and dispositional
orders.
                                         DISCUSSION
          Father requests reversal of the court‟s dispositional orders, asserting three errors
by the juvenile court: removal of the girls from his care, failure to consider alternatives
to removal, and requiring monitored visitation. However, at later hearings in the
dependency process, the juvenile court removed the monitoring restriction on father‟s
visitation (April 19, 2013), and then ordered the children placed in father‟s home under
department supervision (July 19, 2013). We granted the department‟s July 24, 2013
request for judicial notice of these orders.
          At the same time, the department moved to dismiss father‟s appeal on the ground
it is moot. We agree the appeal is moot.
          “When no effective relief can be granted, an appeal is moot and will be
dismissed.” (In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315 [dismissing as moot the
mother‟s appeal from denial of her section 388 petition, where her parental rights were
subsequently terminated and she did not appeal from the termination order].) This is
likewise a case where no effective relief can be granted. Any order by this court will



                                                 4
have no effect, as father no longer needs the relief he requested: “that the girls [be]
placed home of parent father today.”
       Father contends we should decide his appeal anyway because “[t]he juvenile
court‟s dispositional findings as to Father, if erroneous, could have severe and unfair
consequences to Father in future family law or dependency proceedings.” But father‟s
concern is entirely speculative. He does not identify any possible consequences,
speculative or otherwise, that could conceivably affect him in future proceedings.
       Father cites In re C.C. (2009) 172 Cal. App. 4th 1481, where the mother challenged
a visitation order suspending any contact between the mother and her child. By the time
the appeal was at issue, the juvenile court had terminated jurisdiction and restored the
mother‟s right to monitored visitation. The mother contended that “the finding of
detriment upon which the challenged order denying visitation was based creates the
possibility of prejudice in subsequent family law proceedings.” (Id. at p. 1489.) While
the court found this concern “highly speculative,” it nonetheless considered the merits of
the appeal, “in an abundance of caution and because dismissal of the appeal operates as
an affirmance of the underlying judgment or order . . . .” (Ibid.) In re C.C. relied on
cases stating the principle that an issue is not moot “ „if the purported error infects the
outcome of subsequent proceedings,‟ ” such as where “the erroneous denial of visitation
to an incarcerated parent jeopardized the parent‟s interests in subsequent
proceedings . . . .” (Id. at p. 1488, quoting In re Dylan T. (1998) 65 Cal. App. 4th 765,
769-770 [purported error in denying visitation was not moot; absence of visitation
prejudices a parent‟s interests at a section 366.26 hearing and erodes the parental
relationship].)
       But this is not a case involving denial of visitation and, as father himself points
out, “the question of mootness must be decided on a case-by-case basis.” (In re
Kristin B. (1986) 187 Cal. App. 3d 596, 605.) “[W]here a judgment dismissing the
dependency action is challenged on appeal the case „is not moot if the purported error is
of such magnitude as to infect the outcome of [subsequent proceedings] or where the
alleged defect undermines the juvenile court‟s initial jurisdictional finding.‟ ” (In re

                                               5
Joshua C. (1994) 24 Cal. App. 4th 1544, 1547 (Joshua C.), quoting In re Kristin B., at
p. 605.)
       Neither of those two scenarios is applicable here: there is no suggestion how the
orders challenged could infect subsequent proceedings, and father has not challenged the
jurisdictional findings, nor could he successfully do so. Father says that Joshua C. is
instructive, but Joshua C. does not assist father. There, the father challenged
jurisdictional findings that he had sexually abused his daughter and that her sibling was in
danger of being sexually abused; the court terminated jurisdiction after awarding sole
custody to the mother and restricting the father‟s visitation. (Joshua C., supra,
24 Cal.App.4th at p. 1547.) In Joshua C., the jurisdictional findings were “the basis for
the restrictive visitation and custody orders,” and so “error in the former undermines the
foundation for the latter.” (Id. at p. 1548.) This is plainly not such a case.
       In short, there is simply no identifiable basis for father‟s claim that the order
removing the children “would no doubt prejudice Father” in future proceedings. The
children are now in father‟s custody, and any error in removing the children in the first
place cannot “infect the outcome” of future proceedings. Father‟s appeal of the removal
and monitored visitation orders is therefore moot.
                                      DISPOSITION
       The appeal is dismissed as moot.


                                                          GRIMES, J.


       We concur:


                     BIGELOW, P. J.




                     RUBIN, J.



                                              6